Affirmed and Memorandum Opinion filed January 6, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00205-CR

                     SANTHY INTHALANGSY, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1471491

                          MEMORANDUM OPINION

      In this appeal from a conviction for capital murder, which returns to us after
a remand from the Court of Criminal Appeals, we address two issues that were
unaddressed in our previous opinion: (1) whether the trial court abused its discretion
in the admission of alleged hearsay evidence, and (2) whether the trial court abused
its discretion by denying a motion for continuance. See Inthalangsy v. State, 610
S.W.3d 138 (Tex. App.—Houston [14th Dist.] 2020) (overruling a challenge to the
sufficiency of the evidence but sustaining a separate challenge to the admission of
certain evidence), rev’d, 634 S.W.3d 749, 760 (Tex. Crim. App. 2021) (“We reverse
the judgment of the court of appeals and remand the case to that court to address
Appellant’s remaining points of error regarding Cassie’s alleged hearsay statements
and the motion for continuance.”). For the reasons given below, we overrule each
issue and affirm the trial court’s judgment.

                                 BACKGROUND

      A woman nicknamed Cassie was kidnapped twice in a single week. During
the first kidnapping, Cassie retained the use of her cellphone, and she texted her
landlord saying that she was “being held hostage” because of a “huge deal gone
bad.” Cassie indicated that she had been trying to facilitate a large transaction
between drug dealers, but that someone had stolen the money, which belonged to
her captors. Cassie did not identify her captors by name in her text messages, but she
identified the street address where they were keeping her. The residence at that street
address was occupied by appellant’s girlfriend, Linda.

      The captors released Cassie after she arranged to give them her father’s boat
to compensate them for their loss. Upon her release, Cassie went to her garage
apartment, where her landlord immediately evicted her and her boyfriend, Jimmy.

      Cassie then followed Jimmy to a house belonging to his friend, Frank, where
Jimmy had been working as a mechanic. While on Frank’s property, Cassie and
Jimmy slept overnight in their separate cars, until Frank discovered them one
morning and invited them inside to sleep on the couch.

      As Cassie and Jimmy stayed with Frank, Cassie’s captors renewed their
search for her, apparently because of title problems with the boat. The captors first
went to Cassie’s garage apartment, where her landlord saw what he believed to be
three Asian men going through the belongings that Cassie had left behind. Then they


                                          2
went to the house belonging to Jimmy’s parents, where they were identified as two
Asian men (appellant and his associate Amalinh) and one Asian woman (Linda).

      The captors were eventually tipped off by a man nicknamed Monk, another
drug dealer in the area who knew the individuals involved and who knew about
Linda’s desire to track down Cassie. Monk called Frank one morning and asked if
Frank knew the whereabouts of Cassie. When Frank said that Cassie was staying
with him, Monk told Frank to not mention their conversation to anyone. Monk then
told Linda where she could find Cassie.

      Linda gathered appellant and Amalinh, and together they drove out to Frank’s
neighborhood, but they could not locate Frank’s house. Linda contacted Monk, who
lived nearby, and he agreed to show them the way.

      Monk drove in his own car, and as he approached Frank’s house, he called
Frank and told Frank to meet him in his car, where he said that he would provide
Frank with some drugs. As instructed, Frank walked outside to Monk’s car, which
was parked on the street, and he got inside. Linda then pulled into Frank’s driveway,
as Frank watched from a distance.

      Frank saw appellant and Amalinh exit Linda’s vehicle, rummage briefly
through her trunk, and then walk towards his house. Shortly after they were inside,
Frank heard a loud sound that resembled a gunshot. Then he saw Cassie being
escorted out of the house with appellant and Amalinh on either side of her. Cassie
and her captors got into the backseat of Linda’s vehicle, with Cassie in the middle,
and then Linda drove away.

      Frank exited Monk’s vehicle after Linda left. When Frank returned to his
house, he found Jimmy gasping for air and bleeding from a single gunshot wound to
the face. Frank called 911, and Jimmy was rushed to a local hospital, but Jimmy


                                          3
succumbed to his injuries. The next day, Cassie’s body was found near an area river,
riddled with bullets.

      Appellant was soon charged with Jimmy’s capital murder, with the
aggravating element being that the murder occurred during the course of Cassie’s
second kidnapping. Appellant pleaded not guilty, but a jury found otherwise, and
because the prosecution did not seek the death penalty, the trial court sentenced him
to a mandatory term of life imprisonment without the possibility of parole.

                                    HEARSAY

      When the landlord was testifying, the prosecution offered into evidence the
landlord’s text messages with Cassie, in which Cassie reported that she was being
held hostage because of a botched drug deal. Appellant objected to the text messages
on the basis of hearsay, but the trial court overruled the objection. Appellant now
complains that the trial court abused its discretion by admitting the text messages
over his hearsay objection.

      For purposes of argument only, we can assume without deciding that the text
messages were hearsay and that the trial court abused its discretion by admitting
them. The question then becomes whether appellant suffered harm under the
standard for nonconstitutional error. See Chapman v. State, 150 S.W.3d 809, 814
(Tex. App.—Houston [14th Dist.] 2004, pet. ref’d).

      Nonconstitutional error must be disregarded unless it affects a defendant’s
substantial rights. See Tex. R. App. P. 44.2(b). An error affects a defendant’s
substantial rights when the error has a substantial and injurious effect or influence
on the jury’s verdict. See King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997).
If the error had no influence or only a slight effect on the verdict, the error is
harmless. See Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998).


                                         4
      The erroneous admission of evidence is generally considered harmless “if
other evidence at trial is admitted without objection and it proves the same fact that
the inadmissible evidence sought to prove.” See Mayes v. State, 816 S.W.2d 79, 88
(Tex. Crim. App. 1991). That rule applies here. Before the text messages were even
offered into evidence, the landlord testified without objection that Cassie “told [him]
that she was being held against her will.” Also, Monk testified without objection
that, before Jimmy’s murder, he went to Linda’s house and saw that Linda, appellant,
and others were keeping Cassie and not letting her leave because of the money stolen
in the botched drug deal. Cassie’s father also testified without objection that his high-
value boat went missing around the same time as Cassie’s kidnapping, and that
Cassie did not have permission to use the boat for any purpose. This testimony
established the same facts as the text messages, which means that the text messages
could not have had more than just a slight influence on the verdict.

      We conclude that any error in the admission of the text messages was
harmless.

                         MOTION FOR CONTINUANCE

      During the course of appellant’s trial, a deputy in the Harris County Sheriff’s
Office received new information about the case from Monk’s sister, who was not a
testifying witness. The sister told the deputy that she learned from another source
that Amalinh may have buried the weapon used in Jimmy’s murder at an unspecified
location more than two years earlier. The deputy passed along an overview of this
conversation to the prosecution. Because the information concerned matters that
were neither first-hand, specific, nor recent, the prosecution doubted that it could
ever be used to obtain a search warrant. Nevertheless, the prosecution promptly
disclosed the information to the defense, and a record of that disclosure was made
outside the presence of the jury.

                                           5
      On the next day of trial, the deputy testified outside the presence of the jury
that Monk’s sister had identified her source by name, and the sister believed that the
gun may have been buried in one of two cities in Brazoria County. The deputy
testified that he could not find an exact match for the source, but the deputy was able
to find an individual with a similar name, though that individual did not live
anywhere near the two identified cities. The deputy opined that locating the source
would be difficult, especially considering that Monk’s sister had indicated that the
source “would be unwilling to discuss this information with law enforcement.”

      The trial court encouraged the parties to use the upcoming weekend to
investigate the new information. At a hearing the following week, the prosecution
informed the trial court that the source’s name and location had been determined.
The prosecution also informed the trial court that the source’s neighbor had
discovered a gun in a clean-up effort after Hurricane Harvey. The neighbor turned
the gun over to law enforcement, which determined that the gun had been stolen
many years earlier. The prosecution represented that all of this information was
disclosed to the defense.

      The defense informed the trial court that a private investigator had pursued
the new information over the weekend, but the investigator was unable to conduct
an interview with the source, possibly because the source’s friends and family had
made the source aware that someone was looking for him. The defense orally moved
for a continuance in order to track down the source and potentially establish evidence
that Amalinh was the actual shooter in Jimmy’s murder.

      The trial court denied the motion for continuance. Appellant now complains
of that ruling, which we review for an abuse of discretion. See Gallo v. State, 239
S.W.3d 757, 764 (Tex. Crim. App. 2007).



                                          6
      The trial court may grant a motion for continuance “after the trial has begun,
when it is made to appear to the satisfaction of the court that by some unexpected
occurrence since the trial began, which no reasonable diligence could have
anticipated, the applicant is so taken by surprise that a fair trial cannot be had.” See
Tex. Code Crim. Proc. art. 29.13. The motion must be written and sworn. See Tex.
Code Crim. Proc. arts. 29.03, 29.08; Anderson v. State, 301 S.W.3d 276, 279 (Tex.
Crim. App. 2009), declined to follow on other grounds by Grado v. State, 445
S.W.3d 736 (Tex. Crim. App. 2014). Our record does not reveal that appellant ever
filed a written and sworn motion for continuance. Because his oral motion did not
comply with the applicable rules, we cannot say that the trial court abused its
discretion by denying it. See Gentry v. State, 770 S.W.2d 780, 786 (Tex. Crim. App.
1988) (finding no abuse of discretion where the defendant’s mid-trial motion for
continuance was oral, rather than written and sworn).

      Even if appellant had filed a compliant motion, the trial court may have
formed a reasonable belief that no benefit would have come from the continuance.
Both sides indicated to the trial court that the source had no interest in coming
forward or cooperating with investigators. The defense even recognized that it would
not have “much luck getting [the source] into the courtroom.” Based on these
representations, and on the absence of any evidence to the contrary, the trial court
could have reasonably concluded that a continuance would have been futile. See
Renteria v. State, 206 S.W.3d 689, 699 (Tex. Crim. App. 2006) (holding that a
defendant cannot establish that the trial court abused its discretion by denying a
motion for continuance unless the defendant shows “specific prejudice to his
defense”).




                                           7
                                 CONCLUSION

      The trial court’s judgment is affirmed.




                                      /s/       Tracy Christopher
                                                Chief Justice


Panel consists of Chief Justice Christopher and Justices Bourliot and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            8